Title: From James Madison to George Hay, 29 October 1805 (Abstract)
From: Madison, James
To: Hay, George


          § To George Hay. 29 October 1805, Department of State. “In answer to your letter of the 23d: inst. [not found] I have to state that passports or sea letters were at no time in the year 1796 withheld from our Vessels by the Government. How far the inability alleges [sic] of procuring one from the Custom House at Norfolk may have been produced by a casual defect of those documents in the hands of the Collector may be judged from the enclosed letter of Mr. Jones, the Chief Clerk in the Office of the Secretary of the Treasury, whence the Sea letters are distributed among the Collectors.”
        